          Case 1:20-cv-06287-PAE Document 10 Filed 08/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


GOLD TOWN CORP.,

                                        Plaintiff,                       20 Civ. 6287 (PAE)

                        -v-                                                    ORDER

UNITED PARCEL SERVICE, INC. and
KENNETH RANSOM,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       On August 10, 2020, defendant United Parcel Service, Inc. (“UPS”) removed this case to

federal court. Dkt. 1. At the time of removal, defendant Ransom had not yet been served. Id.

On August 17, 2020, UPS moved to dismiss the complaint. Dkts. 7–8.

       Under Rule 15(a)(1)(B), a plaintiff has 21 days after the service of a motion under Rule

12(b) to amend the complaint once as a matter of course. Accordingly, it is hereby ORDERED

that plaintiff shall file any amended complaint by September 8, 2020. No further opportunities

to amend will ordinarily be granted. If plaintiff chooses not to file an amended complaint,

plaintiff shall file an opposition to UPS’s motion to dismiss by September 8, 2020. UPS’s reply,

if any, shall be filed by September 15, 2020.

       If plaintiff does amend the complaint, UPS shall thereafter have 21 days, until September

15, 2020, to: (1) file an answer; (2) file a new motion to dismiss; or (3) submit a letter to the

Court, copying all parties, stating that it relies on the previously filed motion to dismiss. If UPS

files a new motion to dismiss or relies on its previous motion, plaintiff’s opposition will be due

14 days thereafter, and UPS’s reply, if any, will be due seven days after that.
         Case 1:20-cv-06287-PAE Document 10 Filed 08/18/20 Page 2 of 2




       At the time any reply is served, the moving party shall supply the Court with a courtesy

copy of all motion papers by attaching them as PDF files to a single email addressed to:

EngelmayerNYSDChambers@nysd.uscourts.gov.

       The Court will set a separate briefing schedule for any motion filed by defendant Ransom

if and when such a motion is filed.

       UPS is directed to serve a copy of this order on both plaintiff and defendant Ransom, and

to file an affidavit of service on the docket by August 20, 2020.


       SO ORDERED.


                                                             PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: August 18, 2020
       New York, New York




                                                 2
